DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of March 16, 2021.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims and remarks, filed on March 16, 2021, have been noted.

Priority:  11/02/2018
Status of Claims:  Claims 1 – 5, 8 – 13 and 15 are pending.  Claims 1 and 9 have been AMENDED.  Claims 6, 7 and 14 have been CANCELLED.    
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a system of energy trading with a vehicle to be supplied with or supply energy, including determine a purchase demand, transmit a bid request and reserve price, determine participation in a bid, determine energy capable of being supplied, correct a reserve price, determine a new reserve price, transmit the new reserve price, supply energy from a vehicle that accepts the bid, calculate the purchase demand to be demanded by the power requiring entity at a next point in time, calculate the power consumption amount and an amount of energy to be supplied from the external power source, and calculate the power consumption amount based upon energy demand history.  The limitations of energy trading with a vehicle to be supplied with or supply energy, determine a purchase demand, transmitting a bid and price, determining, correcting, transmitting, supplying and calculating, under its broadest reasonable interpretation, covers the performance of the limitations in the mind (as human activity) but for the recitation of generic computer components.  These limitations are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements of an apparatus to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using 
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 5 and 8 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 5 and 8 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with energy trading with a vehicle to be supplied with or supply energy, determine a purchase demand, transmitting a bid and price, determining, correcting, transmitting, supplying and calculating is not an inventive concept.
Independent method Claim 9 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claim 9 is substantially similar to system Claim 1. 

Therefore, Claims 1 – 5, 8 – 13 and 15 are rejected under 35 U.S.C. 101.  Claims 1 – 5, 8 – 13 and 15 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered and found not persuasive, in-part.
The amendments to the claims have been entered.
Applicant has amended Claims 1 and 9 to overcome a 35 U.S.C. 112(b) rejection as being indefinite, with adjustment of language regarding antecedent basis relative to: vehicle that accepts the bid.  The 35 U.S.C. 112(b) rejection of Claims 1 and 9, and claims dependent from Claims 1 and 9, as to the subject language, is withdrawn.
Applicant has amended Claims 1 and 9 to overcome a 35 U.S.C. 112(b) rejection as being indefinite, with adjustment of language regarding: purchase signal, with a strike of the language. The 35 U.S.C. 112(b) rejection of Claims 1 and 9, and claims dependent from Claims 1 and 9, as to the subject language, is withdrawn.
Applicant has amended Claims 1 and 9 to overcome a 35 U.S.C. 112(b) rejection as being indefinite, with adjustment of language regarding: control the vehicle that accepts the bid, 
Applicant has amended independent Claims 1 and 9 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, energy trading with bidding and pricing remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s suggestion asserting an improvement to the functioning of the computing system, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Claims 1 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1 and 9, along with claims dependent from Claims 1 and 9, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 5, 8 – 13 and 15. 
Applicant’s arguments regarding the amended claims and 35 U.S.C. 103 are found persuasive and the 35 U.S.C. 103 rejection has been withdrawn.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 1 is non-obvious under USC 103 over prior art of record (see paper number 20201209 & PTO 892), particularly, the limitation(s) – regarding 
at least one vehicle configured to be supplied with or supply electrical energy and including, a processor configured to control operations of the vehicle, a charger configured to perform power charging of the vehicle, a battery configured to store electrical energy and a communicator configured to communicate with an external apparatus, and a power requiring entity including a device that uses power and an energy trading management apparatus that is configured to determine a purchase demand and to transmit a bid request and a reserve price to the vehicle based on the purchase demand wherein the processor of the vehicle is configured to determine whether to participate in a bid based on the reserve price received from the energy trading management apparatus, the energy trading management apparatus is configured to determine an amount of electrical energy capable of being supplied from a vehicle that accepts the bid, correct the reserve price and determine a new reserve price in response to the amount of electrical energy capable of being supplied being greater than or equal to the purchase demand, and transmit the new reserve price to another vehicle that does not accept the bid, the processor of the vehicle that accepts the bid is configured to supply the electrical energy stored in the battery of the vehicle that accepts the bid to the power requiring entity, the energy trading management apparatus is further configured to calculate the purchase demand by subtracting an amount of energy to be supplied from an external power source from a power consumption amount that is calculated to be demanded by the power requiring entity at a next unit point in time (t+1), the energy trading management apparatus is further configured to calculate the power consumption amount and an amount of energy to be supplied from the external power 
consumption amount based on an energy demand history, the energy demand history includes previous energy demands by the power requiring entity at previous unit points in times (t-1 and (t-2), which are prior to an unit point in time (t), and 	the energy demand history further includes information on one or more of weather, season, time, surrounding environment of the power requiring entity, at the previous unit points in times (t-1) and (t-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boot et al., U.S. 2012/0296794 generally identifies an energy trading management system, plug-in electric vehicles, a charger to perform power charging of the vehicle, a battery to store electrical energy, a vehicle controller and communications with an external device, determination of a reserve price and network communications to a customer computing device/vehicle, reserve pricing subject to a plurality of supply and delivery factors, updating of a reserve price communicated to a customer computing device/vehicle, and auction pricing among a plurality of entities, inclusive of entities not accepting a bid amount; Heitmann, U.S. 8,154,246 generally identifies a vehicle with a processor to control operations of the vehicle, a power requiring entity capable of accepting electrical energy uploads for devices using power, participation in a bid based upon reserve pricing, an amount of energy to be supplied from the vehicle, communications for linking of energy transmission from the vehicle, display of information regarding energy received from a vehicle, and supplying electrical energy from the vehicle consistent with vehicle-to-grid operations, to a device; Pyati, U.S. 2019/0311301 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
June 3, 2021